As filed with the Securities and Exchange Commission on August 9, 2012 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AMERICAN HONDA FINANCE CORPORATION (Sponsor of the Issuing Entities described herein) AMERICAN HONDA RECEIVABLES LLC (Depositor of the Issuing Entities described herein) (Exact name of registrant as specified in its charter) Delaware 80-0695898 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 20800 Madrona Ave Torrance, California 90503 (310) 972-2288 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Jan Zimmerman 20800 Madrona Ave Torrance, California 90503 (310) 972-2288 (Name, Address, including zip code, and telephone number, including area code, of agent for service) Copies to: Reed D. Auerbach, Esq. Bingham McCutchen LLP 399 Park Avenue, 14th Floor New York, New York 10022 (212) 705-7400 Steve Levitan, Esq. Bingham McCutchen LLP 399 Park Avenue, 14th Floor New York, New York 10022 (212) 705-7325 Approximate date of commencement of proposed sale to the public:From time to time after this Registration Statement becomes effective. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box: o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended (the “Securities Act”), other than securities offered only in connection with dividend or interest reinvestment plans, please check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box: o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box: o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”): o o Large accelerated filer o Accelerated filer xNon-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered(1) Proposed Maximum Aggregate Offering Price Per Unit(1) Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee(2) Asset-Backed Notes 100% (1) Estimated solely for the purpose of calculating the registration fee. (2) Calculated pursuant to Rule 457(a) of the Securities Act. We hereby amend this Registration Statement (the “Registration Statement”) on such date or dates as may be necessary to delay its effective date until we file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act, or until this Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section8(a), may determine. INTRODUCTORY NOTE THIS REGISTRATION STATEMENT CONTAINS (I) A PROSPECTUS RELATING TO THE OFFERING OF ONE OR MORE SERIES OF ASSET BACKED NOTES BY VARIOUS ISSUING ENTITIES CREATED FROM TIME TO TIME BY AMERICAN HONDA RECEIVABLES LLC AND (II) A FORM OF PROSPECTUS SUPPLEMENT RELATING TO THE OFFERING BY EACH SEPARATE ISSUING ENTITY OF A PARTICULAR SERIES OF ASSET BACKED NOTES AS DESCRIBED IN THE PROSPECTUS SUPPLEMENT. THE FORM OF PROSPECTUS SUPPLEMENT RELATES ONLY TO THE SECURITIES DESCRIBED THEREIN AND IS A FORM WHICH MAY BE USED BY AMERICAN HONDA RECEIVABLES LLC TO OFFER ASSET BACKED NOTES UNDER THIS REGISTRATION STATEMENT. In addition, if and to the extent required by applicable law, the Prospectus and the related Prospectus Supplement will also be used after the completion of the related offering in connection with certain offers and sales related to market-making transactions in the offered securities.In order to register under Rule 415 those securities which may be offered and sold in market-making transactions, the appropriate box on the cover page of this Registration Statement has been checked and the undertakings required by Item 512(a) of Regulation S-X have been included in Item 17 of Part II. Information contained herein is subject to completion or amendment. A registration statement relating to these Securities has been filed with the Securities and Exchange Commission. These Securities may not be sold nor may offers to buy be accepted prior to the time the registration statement becomes effective. This Prospectus shall not constitute an offer to sell or the solicitation of an offer to buy nor shall there be any sale of these Securities in any State in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such State. This prospectussupplement is subject to completion and amendment without notice.This prospectus supplement does not constitute an offer to sell or the solicitation of an offer to buy nor shall there be a sale of the notes in any jurisdiction in which such offer, solicitation or sale would be unlawful.The definitive terms of the transactions described herein will be described in the final prospectus supplement. Subject to Completion, dated [], 20[] Prospectus Supplement (To Prospectus Dated [], 2012) Honda Auto Receivables 20[]-[] Owner Trust, Issuing Entity American Honda Receivables LLC, Depositor American Honda Finance Corporation, Sponsor, Originator, Servicer and Administrator $[] ASSET BACKED NOTES, Series 20[]-[] You should review carefully the factors set forth under “Risk Factors” beginning on page S-[] of this prospectus supplement and page [[]] in the accompanying prospectus. The prospectus supplement does not contain complete information about the offering of the securities.No one may use this prospectus supplement to offer and sell the securities unless it is accompanied by the accompanying prospectus. The securities are asset backed securities and represent the obligations of the issuing entity only and do not represent the obligations of or interests in the sponsor, the depositor or any of their affiliates.Neither the securities nor the receivables are insured or guaranteed by any government agency. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved the securities or determined that this prospectus supplement or the accompanying prospectus is truthful or complete.Any representation to the contrary is a criminal offense. ·The trust will issue four classes of notes and a class of certificates. ·The notes are backed by a pledge of the trust’s assets. The trust’s assets include retail installment sale contracts secured by new and used Honda and Acura automobiles and light-duty trucks [and new and used Honda motorcycles]. ·Only the notes described on the following table are being offered by this prospectus supplement and the accompanying prospectus. ·Credit enhancement for the notes consists of excess interest on the receivables, subordination of the certificates, the reserve fund and the yield supplement account. ·[The issuing entity and [] will enter into an interest rate swap agreement to convert the fixed rate interest yield on the receivables owned by the issuing entity to a floating rate consistent with the interest accrued on the Class A-[_] Notes and the Class A-[_] Notes.] Initial Principal Amount Interest Rate(1)[(3)] Accrual Method(1) First Payment Date(2) Final Scheduled Payment Date Expected Final Payment Date Class A-1 Notes $ % Actual/360 , 20 , 20 , 20 Class A-2 Notes $ % 30/360 , 20 , 20 , 20 [Class A-3 Notes $ % Actual/360 , 20 , 20 , 20] [Class A-4 Notes $ % Actual/360 , 20 , 20 , 20] (1) Interest generally will accrue on the class A-1 notes, class A-[_] notes and class A-[_] notes from (and including) the previous payment date to (but excluding) the related payment date, and on the class A-[_] notes from (and including) the [] day of each month to (but excluding) the [] day of the succeeding month. (2) Payment dates for the notes will occur on the [] day of each month, or if such date is not a business day, then on the next business day. [(3) [The interest rate on the class A-[_] notes and class A-[_] notes will be a fixed rate.] [The interest rate on the class A-[_] notes and class A-[_] notes will be adjusted on a monthly basis to one-month LIBOR plus the applicable spread.] The terms of the offering are as follows: Initial Public Offering Price(1) Underwriting Discount Proceeds to Depositor(2) Per Class A-1 Note % % % Per Class A-2 Note % % % Per Class A-3 Note % % % Per Class A-4 Note % % % Total $ $ $ (1) Plus accrued interest, if any, from [], 20[]. (2) Before deducting expenses payable by the depositor, estimated to be $[]. The notes will be delivered in book-entry form only on or about [], 20[]. We will not list the notes on any national securities exchange, including the Nasdaq Stock Market. Joint Bookrunners [] [] Co-Managers [] [] [] The date of this prospectus supplement is [], 20[]. TABLE OF CONTENTS PROSPECTUS SUPPLEMENT Page IMPORTANT NOTICE ABOUT INFORMATION PRESENTED IN THIS PROSPECTUS SUPPLEMENT AND THE ACCOMPANYING PROSPECTUS S-4 SUMMARY OF PARTIES TO THE TRANSACTION S-5 SUMMARY OF MONTHLY DEPOSITS TO ANDWITHDRAWALS FROM ACCOUNTS S-6 SUMMARY OF MONTHLY DISTRIBUTIONS OF AVAILABLE AMOUNTS S-7 SUMMARY OF TERMS S-8 RISK FACTORS S-20 DEFINED TERMS S-29 THE ISSUING ENTITY S-29 General S-29 Capitalization of the Issuing Entity S-30 THE DEPOSITOR S-31 THE SPONSOR, ORIGINATOR, ADMINISTRATOR AND SERVICER S-31 REPURCHASE REQUESTS S-32 AFFILIATIONS AND RELATED TRANSACTIONS S-32 THE OWNER TRUSTEE, THE DELAWARE TRUSTEE AND THE INDENTURE TRUSTEE S-34 THE RECEIVABLES S-34 MATURITY AND PREPAYMENT CONSIDERATIONS S-43 DELINQUENCIES, REPOSSESSIONS AND LOAN LOSS INFORMATION S-43 STATIC POOLS S-45 DEPOSITOR REVIEW OF RECEIVABLES S-45 WEIGHTED AVERAGE LIFE OF THE NOTES S-46 NOTE FACTORS S-53 STATEMENTS TO NOTEHOLDERS S-53 USE OF PROCEEDS S-53 THE DEPOSITOR, THE ADMINISTRATOR AND THE SERVICER S-53 THE NOTES S-53 General S-53 Payments of Interest S-53 Payments of Principal S-54 Events of Default; Rights upon Event of Default S-55 Notices S-56 S-2 Governing Law S-56 Minimum Denominations S-56 THE CERTIFICATES S-56 General S-56 Payments of Interest S-56 Payments of Principal S-57 Governing Law S-57 PAYMENTS ON THE NOTES S-57 Payment of Distributable Amounts S-58 CREDIT ENHANCEMENT S-58 Subordination S-59 Reserve Fund S-59 Yield Supplement Account S-60 No Overcollateralization S-60 DESCRIPTION OF THE TRANSFER AND SERVICING AGREEMENTS S-61 The Transfer and Servicing Agreements S-61 Sale and Assignment of Receivables S-61 Accounts S-61 Collections S-61 Advances S-62 Servicing Compensation S-62 Net Deposits S-63 Optional Purchase S-63 Removal of Servicer S-63 Duties of the Owner Trustee, the Delaware Trustee and the Indenture Trustee S-63 The Owner Trustee, the Delaware Trustee and the Indenture Trustee S-65 Fees and Expenses S-65 LEGAL PROCEEDINGS S-66 CERTAIN U.S. FEDERAL INCOME TAX CONSIDERATIONS S-66 Tax Characterization of the Trust S-66 Treatment of the Notes as Indebtedness S-66 ERISA CONSIDERATIONS S-67 UNDERWRITING S-69 Capital Requirements Directive S-71 LEGAL OPINIONS S-71 S-3 GLOSSARY S-72 ANNEX A:GLOBAL CLEARANCE, SETTLEMENT AND TAX DOCUMENTATION PROCEDURES S-4 IMPORTANT NOTICE ABOUT INFORMATION PRESENTED IN THIS PROSPECTUS SUPPLEMENT AND THE ACCOMPANYING PROSPECTUS Information about the securities is provided in two separate documents that progressively provide increasing levels of detail: · the accompanying prospectus which provides general information, some of which may not apply to a particular class of securities, including your class; and · this prospectus supplement, which describes the specific terms that may apply to your class of notes. Cross-references are included in this prospectus supplement and in the accompanying prospectus which direct you to more detailed descriptions of a particular topic. You can also find references to key topics in the Table of Contents beginning on page S-2 in this prospectus supplement and the Table of Contents beginning on page [[1]] in the accompanying prospectus.The information set forth in Annex A is deemed to be a part of this prospectus supplement and the registration statement of which this prospectus supplement is a part. Whenever we use words like “intends”, “anticipates” or “expects” or similar words in this prospectus, we are making a forward-looking statement, or a projection of what we think will happen in the future. Forward-looking statements are inherently subject to a variety of circumstances, many of which are beyond our control and could cause actual results to differ materially from what we anticipate. Any forward-looking statements in this prospectus supplement speak only as of the date of this prospectus supplement. We do not assume any responsibility to update or review any forward-looking statement contained in this prospectus supplement to reflect any change in our expectation about the subject of that forward-looking statement or to reflect any change in events, conditions or circumstances on which we have based any forward-looking statement. S-5 SUMMARY OF PARTIES TO THE TRANSACTION* * This chart provides only a simplified overview of the relations between the key parties to the transaction.Refer to this prospectus supplement and the accompanying prospectus for a further description. S-6 SUMMARY OF MONTHLY DEPOSITS TO AND WITHDRAWALS FROM ACCOUNTS* * This chart provides only a simplified overview of the monthly flow of funds.Refer to this prospectus supplement and the accompanying prospectus for a further description. S-7 SUMMARY OF MONTHLY DISTRIBUTIONS OF AVAILABLE AMOUNTS(1) (1)For a description of non-recoverable servicer advances, see “Description of the Transfer and Servicing Agreements—Advances” in this prospectus supplement. S-8 SUMMARY OF TERMS The following summary contains a brief description of the notes. You will find a detailed description of the terms of the offering of the notes following this summary. You should carefully read this entire document and the accompanying prospectus to understand all of the terms of the offering of the notes. You should consider both documents when making your investment decision. RELEVANT PARTIES Issuing Entity Honda Auto Receivables 20[]-[] Owner Trust, which we refer to as the issuing entity or the trust. Depositor American Honda Receivables LLC. The depositor’s address and phone number is: 20800 Madrona Avenue, Torrance, California 90503; (310) 972-2511. Sponsor, Originator, Servicer and Administrator American Honda Finance Corporation. The sponsor’s address and phone number is: 20800 Madrona Avenue, Torrance, California 90503; (310) 972-2288. All of the receivables are originated by the originator. Indenture Trustee []. Owner Trustee []. Delaware Trustee []. [Swap Counterparty] []. RELEVANT AGREEMENTS Indenture The indenture is between the issuing entity and the indenture trustee. The indenture provides for the terms relating to the notes. Trust Agreement The trust agreement is among the depositor, the Delaware trustee and the owner trustee. The trust agreement governs the creation of the trust and provides for the terms relating to the certificates. Sale and Servicing Agreement The sale and servicing agreement is among the trust, the servicer and the depositor. The sale and servicing agreement governs the transfer of the receivables by the depositor to the trust and the servicing of the receivables by the servicer. Administration Agreement The administration agreement is among the trust, the administrator, the depositor and the indenture trustee. The administration agreement governs the provision of reports by the administrator and the performance by the administrator of other administrative duties for the trust. Receivables Purchase Agreement The receivables purchase agreement is between the originator and the depositor. The receivables purchase agreement governs the sale of the receivables by the originator to the depositor. S-9 Control Agreement The control agreement is among the servicer, the depositor, the issuing entity, the indenture trustee and the entity acting as securities intermediary. The control agreement provides for the perfection of the security interest of the indenture trustee in all amounts on deposit in the reserve fund and yield supplement accounts and related assets. [Swap Agreement] [The swap agreement is between the trust and [], as swap counterparty.Under the swap agreement, on each payment date the trust is obligated to pay to the swap counterparty amounts equal to interest accrued on a notional amount equal to the outstanding principal balance of each of the class A-[_] notes and class A-[_] notes at a fixed swap rate of []% and []%, respectively, and the swap counterparty is obligated to pay to the trust interest accrued on each of the class A-[_] notes and class A-[_] notes at the applicable floating rate specified on the cover of this prospectus supplement.Payments (including payment of any termination payment) due under the swap agreement will be made on a net basis between the trust and the swap counterparty.] RELEVANT DATES Closing Date Expected to be [], 20[]. Cutoff Date The cutoff date for the receivables sold to the issuing entity on the closing date is [], 20[]. [Statistical] Cutoff Date The cutoff date for the receivables in the [statistical] pool used in preparing the statistical information presented in this prospectus supplement is [], 20[]. Collection Period The period commencing on the first day of the applicable month (or in the case of the first collection period, the cutoff date) and ending on the last day of the applicable month. [Prefunding Period] [On the closing date, $[] received from the sale of the notes, which represents approximately []% of the asset pool, will be deposited into a segregated prefunding account.From the closing date and on or prior to [], referred to herein as the prefunding period, the trust will have the ability to purchase additional receivables from the depositor to the extent there are sufficient funds on deposit in the prefunding account and to the extent such additional receivables satisfy certain requirements, as described in this prospectus supplement.To the extent sums on deposit in the prefunding account are not utilized to purchase additional receivables prior to the end of the prefunding period, such amounts will be transferred to the collection account and will become part of available amounts on the next payment date.] [Insert any additional limitations on the ability of the issuing entity to acquire additional receivables and the requirements for such additional receivables in accordance with Item 1103(a)(5) S-10 and Item 1111(g) of Regulation AB.] [We refer you to “The Notes—Prefunding Period” in this prospectus supplement for more information.] [Revolving Period] [From the closing date and on or prior to [], approximately []% of the principal collected on the receivables, which represents approximately []% of the asset pool, may be applied by the trustee to the acquisition of subsequent receivables, rather than used to distribute payments of principal to securityholders during that period.These securities will possess an interest only period or limited amortization period, referred to herein as a revolving period.Such purchased receivables must satisfy certain requirements, as described in this prospectus supplement.] [Insert any additional limitations on the ability of the issuing entity to acquire additional receivables and the requirements for such additional receivables in accordance with Item 1103(a)(5) and Item 1111(g) of Regulation AB.] [We refer you to “The Notes—Revolving Period” in this prospectus supplement for more information.] Payment Dates The trust will pay interest and principal on the securities on the [] day of each month with amounts received from collections on the receivables during the immediately preceding collection period[, less amounts, if any, due to the swap counterparty under the interest rate swap agreement,] and other amounts available for such purpose in the applicable trust accounts. If the [] day of the month is not a business day, payments on the securities will be made on the next business day. The date that any payment is made is called a payment date. The first payment date is [], 20[]. Final Scheduled Payment Dates The final principal payment for each class of notes is scheduled to be made on the applicable final scheduled payment date specified on the front cover of this prospectus supplement. Expected Final Payment Dates The final principal payment for each class of notes is expected to be made on the applicable expected final payment date specified on the front cover of this prospectus supplement. However, due to a variety of factors described herein, there can be no assurance that your class of notes will be paid in full on an earlier or on a later payment date. We refer you to “Risk Factors” in this prospectus supplement and the accompanying prospectus for discussions of certain of these factors. Record Date So long as the notes are in book-entry form, the trust will make payments on the notes to the holders of record on the day immediately preceding the payment date. If the notes are issued in definitive form, the record date will be the last day of the S-11 month preceding the payment date. DESCRIPTION OF THE RECEIVABLES Receivables The trust’s main source of funds for making payments on the notes will be collections on its retail installment sale contracts executed by an obligor in respect of a financed new or used Honda or Acura automobile or light-duty truck [or new or used Honda motorcycle], also known as the receivables. The aggregate principal balance of the receivables in the [statistical] pool on the [Statistical] Cutoff Date was $[]. As of the [Statistical] Cutoff Date, the receivables in the [statistical] pool had the following characteristics: Number of receivables [] Average principal balance $[] Range of principal balances $[]to $[] Weighted average annual percentage rate(1) []% Range of annual percentage rates []% to []% Weighted average original term to maturity(1) [] months Range of original terms to maturity [] months to [] months Weighted average remaining term to maturity(1) [] months Range of remaining terms to maturity [] months to [] months Percentage of aggregate principal balance of receivables for new/used vehicles []% / []% Range of FICO scores(2)(3) [] to [] Non-Zero weighted average FICO score(1)(2)(3) [] Geographic Concentration [] []% [] []% [] []% [] []% (1) Weighted by initial [Statistical] Pool Balance as of the [Statistical] Cutoff Date. (2) Non-zero weighted average FICO score and the range of FICO scores are calculated excluding accounts for which we do not have a FICO score. (3) FICO scores are shown for portfolio comparative purposes only. The FICO score may not have been used in the original credit decision process. We refer you to “The Receivables” in this prospectus supplement and the accompanying prospectus for more information on the receivables. [Statistical Information] [The statistical information in this prospectus supplement is based on the receivables in a statistical pool as of the [Statistical] Cutoff Date. The actual pool of receivables sold to the issuing entity on the closing date will be selected from the statistical pool and other receivables owned by the originator. The statistical characteristics of the receivables sold to the issuing entity on the closing date may vary somewhat from the characteristics of the receivables in the statistical pool described in this prospectus supplement, although we do not expect the statistical characteristics (as of the cutoff date) of the receivables sold to S-12 the issuing entity on the closing date to vary materially from the characteristics (as of the [Statistical] Cutoff Date) of the receivables in the statistical pool.] Removal of Pool Assets Breaches of Representations and Warranties.Upon sale of the receivables to the depositor, the originator will represent and warrant, and upon sale to the trust, the depositor will represent and warrant, among other things, that: · as of the cutoff date, the information provided in the related schedule of receivables delivered in connection with such sale is true and correct in all material respects; · at the time of origination of each receivable, the related obligor on each receivable is required to maintain all required insurance covering the related financed vehicle; · as of the closing date, each of the related receivables is or will be secured by a first priority perfected security interest in favor of the originator in the related financed vehicle; · as of the cutoff date, no receivable was more than 30 days contractually past due; · to the best of its knowledge as of the closing date, the related receivables are free and clear of all security interests, liens, charges and encumbrances and no offsets, defenses or counterclaims have been asserted or threatened; and · each related receivable, at the time it was originated, complied and on the date of sale complies in all material respects with applicable federal and state laws, including consumer credit, truth-in-lending, equal credit opportunity and disclosure laws. The depositor is required to repurchase from the trust, and the originator is required to repurchase from the depositor, in turn, any receivable for which a representation or warranty has been breached. We refer you to “Description of the Transfer and Servicing Agreements—Sale and Assignment of Receivables” in the accompanying prospectus. Breach of Servicer Covenants.The servicer will be required to purchase any receivable: that the servicer permitted to be modified in a manner that could be materially adverse to the trust; for which the servicer extended the term beyond the final maturity date for the latest maturing class of notes; with respect to which all or part of the trust’s lien has been released; or in S-13 which the trust’s rights have been impaired. [Exceptions to Underwriting Criteria] [Insert information on the nature of any exceptions made to the underwriting criteria, if any, and provide data regarding the number of such receivables that represent an exception to the underwriting criteria in the asset pool.] DESCRIPTION OF THE SECURITIES Notes The notes consist of the series 20[]-[] class A-1 notes, class A-2 notes, class A-3 notes and class A-4 notes, as described on the cover page. Securities Not Offered The trust will also issue $[] initial principal amount of certificates. The certificates will represent fractional undivided interests in the trust. Payments of interest on and principal of the certificates are subordinated to the payments of interest on and principal of the notes as described herein. The certificates are not being offered by this prospectus supplement and initially will be retained by the depositor. Any information in this prospectus supplement regarding the certificates is intended only to give you a better understanding of the notes. Terms of the Notes In general, noteholders are entitled to receive payments of interest and principal from the trust only to the extent that collections from trust assets and funds resulting from credit enhancements are sufficient to make those payments. Interest and principal collections from trust assets will be divided among the various classes of securities in specified proportions. The trust will pay interest and principal to noteholders of record as of the preceding record date. Interest: The class A-[] notes and class A-[] notes will accrue interest at a fixed rate.The class A-[] notes and class A-[] notes will accrue interest at a floating rate.The interest rate for each class of notes is set forth on the front cover of this prospectus supplement. The class A-[] notes and class A-[] notes will accrue interest on an actual/360 basis from (and including) the previous payment date to (but excluding) the related payment date, except that the first interest accrual period will be from (and including) the closing date to (but excluding) [], 20[]. This means that the interest due on each payment date will be the product of: S-14 · the outstanding principal balance of the related class of notes, · the applicable interest rate, and · the actual number of days since the previous payment date (or, in the case of the first payment date, since the closing date) divided by 360. For the initial accrual period for the class A-[] notes and class A-[] notes, one-month LIBOR will be determined by the administrator as of the second LIBOR business day prior to the closing date, as described under the heading “Certain Information Regarding the Securities—Floating Rate Securities” in the accompanying prospectus. The class A-[] notes will accrue interest on a 30/360 basis from (and including the [] day of each calendar month to (but excluding) the [] day of the succeeding calendar month, except that the first interest accrual period will be from (and including) the closing date to (but excluding) [], 20[].This means that the interest due on each payment date will be the product of: · the outstanding principal balance of the related class of notes, · the applicable interest rate, and · 30 (or, in the case of the first payment date, []) divided by 360. Each class of notes will be entitled to interest at the same level of priority with all other classes of notes [together with certain swap termination payments owed to the swap counterparty].If noteholders of any class do not receive all interest owed to them on a payment date, the trust will make payments of interest on later payment dates to make up the shortfall together with interest on those amounts, to the extent funds from specified sources are available to cover the shortfall. Principal: Amounts allocated to the notes: Principal on the notes will be payable generally in an amount equal to the noteholders’ percentage of the sum of the following amounts referred to as the principal distributable amount: 1. principal collections on the receivables during the prior calendar month; 2. any prepayments (full or partial) on the receivables allocable to principal received during the prior calendar month; 3. the principal balance of each receivable which the depositor or the originator repurchased during the prior calendar S-15 month; and 4. the principal balance of receivables that became defaulted receivables during the prior calendar month. The noteholders’ percentage of the principal distributable amount, plus any unpaid amounts from prior payment dates, is referred to as the noteholders’ principal distributable amount. The certificateholders’ percentage of the principal distributable amount, plus any unpaid amounts from prior payments dates, is referred to as the certificateholders’ principal distributable amount. The sum of the noteholders’ principal distributable amount and the certificateholders’ principal distributable amount shall equal the principal distributable amount. Principal payments on the notes as described above will be made from all available amounts after the servicing fee, non-recoverable advances, [net swap payments due to the swap counterparty], [senior termination payments due to the swap counterparty], and other trust fees, expenses and indemnities (which, with respect to trust fees, expenses and indemnities, shall not exceed $[] per annum as long as any of the notes are outstanding and no event of default has occurred) have been paid and after payment of interest on the notes. We refer you above to “Summary of Monthly Distributions of Available Amounts” for a schematic diagram of the distribution of available amounts. The noteholders’ percentage of the principal distributable amount will equal 100% until the aggregate principal amount of the notes has been paid in full. After the aggregate principal amount of the notes has been paid in full, the noteholders’ percentage will be zero. Order of payment among classes: Generally, no principal payments will be made (1) on the class A-2 notes until the class A-1 notes have been paid in full; (2) on the class A-3 notes until the class A-1 and class A-2 notes have been paid in full; and (3)on the class A-4 notes until the class A-1, class A-2 and class A-3 notes have been paid in full. Changes in payment priority upon acceleration of notes: Upon the acceleration of the notes following an event of default under the indenture, principal payments will be made first to the holders of the class A-1 notes until they have been paid in full.After the class A-1 notes have been paid in full, principal payments will be made to the class A-2, class A-3 and class A-4 notes on a pro rata basis based on the outstanding principal balance of those classes of notes until they have been paid in full.After all classes of notes have been paid in full, principal payments will be made on the certificates until the certificates have been paid in full.In general, events of default are limited S-16 to events occurring in connection with: · a default for five days or more in the payment of any interest on any of the notes when the same becomes due and payable; · a default in the payment of the principal of or any installment of the principal of any of the notes when the same becomes due and payable on the maturity date thereof; · a default in the observance or performance of any covenant or agreement by the issuer made in the related indenture and the continuation of the default beyond the 30 day grace period; · any representation or warranty by the issuer is incorrect in a material respect as of the time made, which breach is not cured within the 30 day grace period; and · events of bankruptcy, insolvency, receivership or liquidation of the trust. We refer you to “The Notes—The Indenture—Events of Default; Rights Upon Event of Default” in the accompanying prospectus for a more detailed discussion of events of default. Upon an event of default, the holders of a majority of the aggregate outstanding amount of the notes may accelerate the notes at which point the notes will become immediately due and payable. Also, upon an event of default, the indenture trustee may liquidate or sell the assets of the trust provided that: · the proceeds of the sale or liquidation of the trust assets would be sufficient to repay all noteholders and certificateholders in full [and to repay amounts owed to the swap counterparty]; or · holders of 100% of the aggregate outstanding amount of notes [and the swap counterparty] consent to such sale or liquidation; or · the indenture trustee has determined that the assets of the trust will be insufficient to continue to make all required payments of principal and interest on the notes and certificates when due and payable [and to pay amounts due to the swap counterparty,] and holders of100% of the aggregate outstanding amount of notes [and the swap counterparty] consent to such sale or liquidation. Final scheduled payment dates: The trust must pay the outstanding principal balance of each class of notes by its final scheduled payment date as specified on the cover page of this prospectus supplement. We expect, but cannot assure you, that each class of notes will be paid in full on a payment date that will S-17 occur approximately on the expected final payment date shown on the cover page of this prospectus supplement. We refer you to “The Notes—Payments of Principal” in this prospectus supplement for more detailed information regarding payments of principal on the notes. Minimum Denominations, Registration, Clearance and Settlement The notes of each class shall be issued in U.S. Dollars in minimum denominations of $1,000 and integral multiples of $1,000 in excess thereof. The notes will be issued in book-entry form and will be registered in the name of Cede & Co., as the nominee of The Depository Trust Company, the clearing agency. Optional Purchase The servicer may cause the trust to redeem any outstanding securities by means of a purchase of all remaining receivables when the outstanding aggregate principal balance of the receivables declines to []% or less of the initial aggregate principal balance of the receivables as of the cutoff date. We refer you to “Description of the Transfer and Servicing Agreements—Optional Purchase” in this prospectus supplement for more detailed information. Credit Enhancement Credit enhancement is intended to protect you against losses and delays in payments on your securities by absorbing losses on the receivables and other shortfalls in cash flows. The available credit enhancement is limited. The amount of principal required to be paid to noteholders under the indenture will generally be limited to amounts available to be deposited in the collection account, including available credit enhancement. However, the failure to pay any principal on any class of notes generally will not result in the occurrence of an event of default until the final scheduled payment date for that class of notes. The credit enhancement for the notes will include excess interest on the receivables, the subordination of the certificates, the reserve fund and the yield supplement account. Certificates: The certificates have an initial principal balance of$[] and represent approximately []% of the initial principal balance of all the notes and the certificates. The certificates will be subordinated in priority of payment to all classes of notes. The certificates will not receive any interest or principal distributions on any payment date until all of the principal and interest owing on the notes on that payment date have been paid in full. Reserve Fund: On each payment date, the trust will use funds in the reserve fund to cover shortfalls in payments of interest and principal required to be paid on the notes and the certificates. S-18 On the closing date, the depositor will cause to be deposited $[] [(based upon an initial receivables pool balance of $[], which is subject to upward or downward revision based upon the size of the final pool of receivables)] into the reserve fund, which is []% of the initial aggregate principal balance of the receivables as of the cutoff date. On each payment date, after making required payments to the servicer, to the trustees, [to the swap counterparty], to the noteholders and to the certificateholders, the trust will make a deposit into the reserve fund to the extent necessary to maintain the amount on deposit in the reserve fund at a specified balance. For more detailed information about the reserve fund, we refer you to “Credit Enhancement—Reserve Fund” in this prospectus supplement and the definition of “Specified Reserve Fund Balance” contained in the Glossary to this prospectus supplement. Yield Supplement Account: On the closing date, the depositor will cause to be deposited $[] (based upon an initial receivables pool balance of $[] which is subject to upward or downward revision based upon the size of the final pool of receivables) into the yield supplement account. Neither the depositor nor the servicer will make any additional deposits to the yield supplement account after the closing date. On or before each payment date, the indenture trustee will withdraw from funds on deposit in the yield supplement account and deposit in the collection account the aggregate amount by which (1) one month’s interest on the principal balance of each discount receivable (other than a discount receivable that is a defaulted receivable) at a rate equal to []% exceeds (2) one month’s interest on the principal balance of each such discount receivable at the annual percentage rate of that receivable. In addition, the indenture trustee will withdraw from the yield supplement account and deposit in the collection account amounts on deposit in the yield supplement account in excess of the amount required to be on deposit therein. Discount receivables are those receivables that have interest rates which are less than []%. For detailed information about the yield supplement account, we refer you to “Credit Enhancement—Yield Supplement Account” in this prospectus supplement. Excess Interest: The depositor is entitled to receive payments of interest collected on the receivables which are not used by the trust to make other required payments. Any excess interest released from the collection account to the depositor will no longer be available to S-19 securityholders on any later payment date. The depositor’s right to receive this excess interest is subordinated to the payment of servicing, [the swap counterparty] and other trust fees, expenses and indemnities (which, with respect to trust fees, expenses and indemnities, shall not exceed $[] per annum as long as any of the notes are outstanding and no event of default has occurred), the payment of nonrecoverable advances, the payment of interest and principal on the notes, the payment of principal and interest, if any, on the certificates and the funding of the reserve fund. To the extent there are losses on the receivables, excess interest (to the extent available) will be used to offset these losses on the related payment date prior to any amounts being withdrawn from the reserve fund. [Swap Counterparty] [[] will be the swap counterparty under the []. The swap counterparty is a [] and is involved in the business of []. The swap counterparty under the [interest rate swap agreement] provides protection against losses due to interest rate fluctuations.] [Interest Rate Swap Agreement] [Because the interest rate on the class A-[_] notes and class A-[_] notes will be floating while the receivables are fixed rate obligations, the trust will enter into an interest rate swap agreement with [], as the swap counterparty, to mitigate the risk associated with an increase in the floating interest rates of the class A-[_] notes and class A-[_] notes. Under the interest rate swap agreement, on each payment date, the trust will be obligated to pay to the swap counterparty an amount equal to interest accrued on a notional amount equal to the outstanding principal balance of each of the class A-[_] notes and class A-[_] notes multiplied by a fixed rate of interest equal to []% per annum and []% per annum, respectively, and the swap counterparty will be obligated to pay to the trust interest accrued on the outstanding principal balance of each of the class A-[_] notes and class A-[_] notes at their respective floating rate of interest set forth on the cover page of this prospectus supplement.Payments will be made on a net basis between the trust and the swap counterparty.] [If the swap counterparty’s long-term or short-term ratings cease to be at the levels required by the applicable Rating Agencies, the swap counterparty will be obligated to post collateral or establish other arrangements satisfactory to those rating agencies to secure its obligations under the interest rate swap agreement, arrange for an eligible substitute swap counterparty satisfactory to the trust or perform a combination of the aforementioned actions.] [Certain events that would cause termination of the swap agreement would also cause the trust to be obligated to make a swap termination payment to the swap counterparty (the amount of which the trust cannot estimate at the date of this prospectus supplement, but which may be significant).Certain of these S-20 swap termination payments owed to the swap counterparty could reduce the amounts available to be paid to all noteholders following a swap termination.In this event, holders of the notes may suffer a loss.For additional information about the swap agreement, we refer you to ‘‘The Swap Agreement’’ in this prospectus supplement.] [Any amounts received under the interest rate swap agreement will be a source for interest payments on the class A-[_] notes and class A-[_] notes.] [Insert any additional information on the interest rate swap agreement in accordance with Item 1103(a)(3)(ix), Item 1114 and Item 1115 of Regulation AB, as applicable.] Servicer Compensation As compensation for its roles as servicer and administrator, American Honda Finance Corporation will be entitled to a monthly servicing fee payable on each payment date, equal to the product of the aggregate principal balance of the receivables as of the first day of the related collection period multiplied by a servicing fee rate equal to []% per annum. In addition, as additional servicing compensation, the servicer will be entitled to retain all investment earnings on amounts on deposit in the trust accounts, and other fees, expenses and charges received from obligors on the receivables. The servicing fee will be payable on each payment date prior to any other distributions. For more detailed information about additional servicing compensation, we refer you to “Description of the Transfer and Servicing Agreements—Servicing Compensation” in this prospectus supplement. Advances Under certain circumstances, the servicer will be obligated to advance amounts to the trust for shortfalls in scheduled payments of interest on the receivables received from obligors, in an amount equal to (1) the product of the principal balance of each receivable as of the first day of the related collection period and one-twelfth of its APR, minus (2) the amount of interest actually received from the obligor, if less. To the extent the servicer determines that any such advance has become non-recoverable, it will be paid to the servicer on the related payment date at the same level of payment priority as the applicable servicing fee due on such payment date and prior to all other distributions to be made on such payment date. Trustee Fees and Expenses Each trustee will be entitled to a fee (and will be entitled to be reimbursed for all costs, expenses and indemnities incurred (including its counsel’s fees and expenses)) in connection with the performance of its respective duties. · The indenture trustee will be entitled to an annual fee equal to $[]. S-21 · The owner trustee will be entitled to an annual fee equal to $[]. · The Delaware trustee will be entitled to an annual fee equal to $[]. Such trustee fees (and associated costs, expenses and indemnities) will be paid directly by the administrator. To the extent not paid by the administrator, such trustee fees, expenses and indemnities are payable by the trust on each payment date after the servicing fees are paid on that date and prior to any distributions to noteholders; provided that, such trustee fees, expenses and indemnities so paid shall not exceed an aggregate amount per annum equal to $[] while any notes remain outstanding, so long as an event of default has not occurred. Any additional amounts owed to the trustees will be payable only after all amounts owed to noteholders have been distributed on the related payment date. Tax Status Subject to important considerations described in this prospectus supplement and the accompanying prospectus, Bingham McCutchen LLP, tax counsel to the trust, will deliver its opinion that: · the notes owned by parties unrelated to the depositor will be characterized as debt for federal income tax purposes; and · the trust will not be characterized as an association (or a publicly traded partnership) taxable as a corporation for federal income tax or California state franchise and income tax purposes. If you purchase the notes, you will be deemed to have agreed to treat the notes as debt. We refer you to “Certain U.S. Federal Income Tax Considerations” in this prospectus supplement and in the accompanying prospectus. ERISA Considerations The notes may be purchased by employee benefit plans and individual retirement accounts unrelated to the depositor, subject to those considerations discussed under “ERISA Considerations” in this prospectus supplement and in the accompanying prospectus. We refer you to “ERISA Considerations” in this prospectus supplement and in the accompanying prospectus. If you are a benefit plan fiduciary considering the purchase of the notes you should, among other things, consult with your counsel in determining whether all required conditions have been satisfied. Eligibility for Purchase by Money Market Funds
